REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on March 25th, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 10-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on March 25th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claims 1 and 18, the closest prior art is Klawuhn et al. (US 2018/0284555 A1).
Regarding claim 1, Klawuhn teaches an apparatus comprising an electrochromic device which is configured to be maintained in a continuously graded transmission state, wherein the electrochromic device comprises:
a first power supply terminal electrically coupled to a first bus bar; 
a second power supply terminal electrically coupled to the first bus bar;
a control device configured such that the first and second power supply terminals are at different voltages during a same time period. 
a first transparent conductive layer, wherein the first bus bar having a main body and coupled to the first transparent conductive layer; 
a second bus bar having a main body and coupled to the first transparent conductive layer; 
a first gap between the first and second bus bars, wherein the first gap is at least 10% of a distance between the main bodies of the first and second bus bars; 
a substrate; and 
wherein the first bus bar, the second bus bar, or each of the first and second bus bars overlies the second transparent conductive layer.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including a third bus bar disposed between the substrate and the first transparent conductive layer.

Regarding claim 18, Klawuhn teaches a method of operating an apparatus comprising an electrochromic device comprising: 
switching the electrochromic device from a first transmission state to a continuously graded transmission state, wherein the electrochromic device has a maximum first current and an average first current during switching the electrochromic device from the first transmission state to the continuously graded transmission state; and 
maintaining the continuously graded transmission state, wherein the electrochromic device has a maximum second current and an average second current during maintaining the continuously graded transmission state, 
wherein the maximum second current is less than the maximum first current or the average second current is less than the average first current, and wherein the continuously graded transmission state is maintained within a region defined by a first bus bar and a second bus bar and wherein a control device is configured such that a first power supply terminal and a second power supply terminal are at different voltages during a same time period, wherein the first power supply terminal and the second power supply terminal are both coupled to a first bus bar; and
wherein the electrochromic device further comprises: 
	a first transparent conductive layer, wherein the first bus bar having a main body and coupled to the first transparent conductive layer; 
	a second bus bar having a main body and coupled to the first transparent conductive layer; 
	a first gap between the first and second bus bars, wherein the first gap is at least 10% of a distance between the main bodies of the first and second bus bars; 
	a substrate; and 
	wherein the first bus bar, the second bus bar, or each of the first and second bus bars overlies the second transparent conductive layer.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 18 recited together in combination with the totality of particular features/limitations recited therein, including a third bus bar disposed between the substrate and the first transparent conductive layer.

Regarding claims 4-8, 10-12, 14-17, 19, and 20, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872